UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3481 General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/29/12 FORM N-Q Item 1. Schedule of Investments. (INSERT SCHEDULE OF INVESTMENTS HERE) STATEMENT OF INVESTMENTS General Municipal Money Market Fund February 29, 2012 (Unaudited) Coupon Maturity Principal Short-Term Investments100.4% Rate (%) Date Amount ($) Value ($) Alabama3.1% Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.12 3/1/12 3,600,000 a 3,600,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; JPMorgan Chase Bank) 0.21 3/7/12 20,000,000 a 20,000,000 California2.2% California Pollution Control Financing Authority, SWDR (Marin Sanitary Service Project) (LOC; Comerica Bank) 0.20 3/7/12 6,355,000 a 6,355,000 California Pollution Control Financing Authority, SWDR (Napa Recycling and Waste Services, LLC Project) (LOC; Union Bank NA) 0.20 3/7/12 5,100,000 a 5,100,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.23 3/27/12 5,000,000 5,000,000 Colorado7.0% Branch Banking and Trust Municipal Trust Co. (Series 2027) (City and County of Denver, Airport System Revenue) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.19 3/7/12 10,160,000 a,b,c 10,160,000 Colorado, Education Loan Program Revenue, TRAN 6/29/12 Colorado Housing and Finance Authority, SFMR (Liquidity Facility; FHLB) 3/7/12 a Colorado Housing and Finance Authority, SFMR (Liquidity Facility; Royal Bank of Canada) 3/7/12 a JPMorgan Chase Putters/Drivers Trust (Series 4024) (Colorado, General Fund TRAN) (Liquidity Facility; JPMorgan Chase Bank) 3/1/12 5,000,000 a,b,c Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 3/7/12 a Florida2.9% Branch Banking and Trust Municipal Trust Co. (Series 2057) (Miami-Dade County, Aviation Revenue (Miami International Airport)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 3/7/12 10,090,000 a,b,c Florida Housing Finance Agency, Housing Revenue (Caribbean Key Apartments Project) (LOC; FNMA) 3/7/12 a Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wells Fargo Bank) 3/6/12 Georgia2.5% Atlanta, Airport Revenue, CP (LOC; Wells Fargo Bank) 4/17/12 Cherokee County School System, GO Notes 8/1/12 Georgia Municipal Gas Authority, Gas Revenue, Refunding (Gas Portfolio III Project) 11/13/12 Illinois2.6% Illinois Educational Facilities Authority, Revenue (Saint Xavier University Project) (LOC; Bank of America) 3/7/12 a Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 3/7/12 a Indiana2.1% Indiana Bond Bank, Advance Funding Program Notes 1/3/13 Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 3/7/12 a Indiana Health Facility Financing Authority, Hospital Improvement Revenue, Refunding (Community Hospitals Projects) (P-FLOATS Series MT-662) (Liquidity Facility; Bank of America and LOC; Bank of America) 3/7/12 5,000,000 a,b,c Kentucky.3% Kentucky Rural Water Finance Corporation, Public Projects Revenue, Refunding (Flexible Term Program) 2/1/13 Louisiana5.7% Ascension Parish, CP (BASF SE) 5/11/12 Ascension Parish, Revenue (BASF Corporation Project) 3/7/12 a Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Nicholls State University Student Housing/Nicholls State University Facilities Corporation Project) (Insured; Assured Guaranty Municipal Corp. and LOC; FHLB) 3/7/12 a Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 3/1/12 a Louisiana Public Facilities Authority, Revenue (Blood Center Properties, Inc. Project) (LOC; JPMorgan Chase Bank) 3/7/12 a Maryland2.7% Anne Arundel County, CP (LOC; State Street Bank and Trust Co.) 3/5/12 Maryland, GO Notes (State and Local Facilities Loan) 3/1/12 Maryland Economic Development Corporation, Revenue (CWI Limited Partnership Facility) (LOC; M&T Trust) 3/7/12 a Maryland Industrial Development Financing Authority, Revenue (Mercy High School Facility) (LOC; M&T Trust) 3/7/12 a Maryland Stadium Authority, Sports Facilities LR, Refunding (Football Stadium Issue) (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 3/7/12 a Massachusetts.4% Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; JPMorgan Chase Bank) 3/1/12 a Michigan6.9% Board of Trustees of the Michigan State University, CP 3/12/12 Michigan Finance Authority, Unemployment Obligation Assessment Revenue (LOC; Citibank NA) 3/7/12 a Michigan Strategic Fund, LOR (Extruded Aluminum Corporation Project) (LOC; Comerica Bank) 3/7/12 a Oakland County Economic Development Corporation, LOR (Three M Tool and Machine, Inc. Project) (LOC; Comerica Bank) 3/7/12 a University of Michigan, CP 3/5/12 Minnesota2.3% Minnesota Rural Water Finance Authority, Public Projects Construction Notes 3/1/13 University of Minnesota, CP 4/4/12 University of Minnesota, CP 4/9/12 Mississippi1.3% Mississippi Business Finance Corporation, Revenue, Refunding (Renaissance at Colony Park, LLC Refunding Project) (LOC; FHLB) 3/7/12 a Missouri2.9% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 4/3/12 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; U.S. Bank NA) 3/1/12 a Platte County Industrial Development Authority, IDR (Complete Home Concepts Project) (LOC; U.S. Bank NA) 3/7/12 a Nebraska.4% Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 3/7/12 a Nevada3.2% Clark County, Airport System Subordinate Lien Revenue (LOC; Royal Bank of Canada) 3/7/12 a Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 3/15/12 Las Vegas Valley Water District, CP (LOC; Wells Fargo Bank) 5/22/12 New Hampshire3.4% New Hampshire Health and Education Facilities Authority, Revenue (The Derryfield School Issue) (LOC; RBS Citizens NA) 3/7/12 a New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; JPMorgan Chase Bank) 3/1/12 a New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 3/1/12 a New Jersey1.0% Montclair Township, Temporary Notes 3/9/12 Woodbridge Township Board of Education, Temporary Notes 2/6/13 New York3.8% Harborfields Central School District of Greenlawn, GO Notes, TAN 6/22/12 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; Citibank NA) 4/5/12 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC - Robert Weslayan College Project) (LOC; M&T Trust) 3/7/12 a Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Liquidity Facility; Bank of America) 3/7/12 a New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of America) 3/7/12 a New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Barclays Bank PLC) 3/7/12 a Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; U.S. Bank NA) 3/1/12 a North Carolina2.1% Charlotte, GO Notes, Refunding 6/1/12 North Carolina Medical Care Commission, Health Care Facility Revenue (MERLOTS-Series A39) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wells Fargo Bank and LOC; GNMA) 3/7/12 4,680,000 a,b,c Wells Fargo Stage Trust (Series 147C) (Charlotte Housing Authority, Capital Fund Program Revenue (Strawn and Parktowne Rehabilitation Project)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 3/7/12 10,260,000 a,b,c Ohio1.7% Akron, GO Notes, BAN (Various Purpose) 11/15/12 Montgomery County, Revenue (Catholic Health Initiatives) (Liquidity Facility; U.S. Bank NA) 3/7/12 a Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; JPMorgan Chase Bank) 3/7/12 a Union Township, GO Notes, BAN (Various Purpose) 9/12/12 Pennsylvania7.4% Allegheny County, GO Notes, TRAN 7/16/12 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wells Fargo Bank) 3/7/12 a Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 3/7/12 a Montgomery County Industrial Development Authority, Revenue (Waverly Heights Limited Project) (LOC; M&T Trust) 3/7/12 a Pennsylvania Housing Finance Agency, SFMR (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ Trust Company) 3/7/12 a Pittsburgh and Allegheny County Sports and Exhibition Authority, Commonwealth LR (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; PNC Bank NA) 3/7/12 a South Carolina2.9% Charleston County School District, GO Notes, TAN 4/1/12 Darlington County School District, GO Notes 5/1/12 South Carolina Association of Governmental Organizations, COP 3/1/12 South Carolina Association of Governmental Organizations, COP 4/13/12 Tennessee4.9% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 3/7/12 a Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 3/1/12 a Industrial Development Board of Blount County and the Cities of Alcoa and Maryville, Local Government Public Improvement Revenue (Maryville Civic Arts Center Project) (LOC; Branch Banking and Trust Co.) 3/7/12 a Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 3/7/12 a Texas21.6% Brazos County Health Facilities Development Corporation, Revenue (Franciscan Services Corporation Obligated Group) (P-FLOATS Series MT-635) (Liquidity Facility; Bank of America and LOC; Bank of America) 3/7/12 5,000,000 a,b,c El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 3/7/12 Gulf Coast Waste Disposal Authority, SWDR (Air Products Project) 3/7/12 a Harris County Cultural Education Facilities Finance Corporation, Revenue (The Methodist Hospital System) 3/1/12 a Hunt Memorial Hospital District, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 3/7/12 a Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 3/29/12 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 3/29/12 North Texas Higher Education Authority, Inc., Student Loan Revenue (LOC: Bank of America and Lloyds TSB Bank LLC) 3/7/12 a Port of Port Arthur Navigation District, Revenue, CP (BASF SE) 5/11/12 RBC Municipal Products Inc. Trust (Series E-14) (Houston, Combined Utility System First Lien Revenue, Refunding) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 3/7/12 21,000,000 a,b,c San Antonio, Electric and Gas Systems Junior Lien Revenue (Liquidity Facility; Royal Bank of Canada) 3/7/12 a Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 3/7/12 a Texas Department of Housing and Community Affairs, Multifamily Housing Mortgage Revenue, Refunding (Red Hills Villas) (Liquidity Facility; FNMA and LOC; FNMA) 3/7/12 a Texas Department of Housing and Community Affairs, SFMR 3/7/12 a Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 3/6/12 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 3/12/12 Texas Transportation Commission, State Highway Fund First Tier Revenue (P-FLOATS Series MT-715) (Liquidity Facility; Bank of America) 3/7/12 6,000,000 a,b,c Utah.7% Murray City, HR (Intermountain Health Care Health Services, Inc.) (Liquidity Facility; JPMorgan Chase Bank) 3/1/12 a Virginia2.0% Richmond, CP (Liquidity Facility; Bank of America) 3/6/12 West Virginia.4% Ritchie County, IDR (Simonton Building Products, Inc.) (LOC; PNC Bank NA) 3/7/12 a Total Investments (cost $767,426,344) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at February 29, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, these securities amounted to $77,190,000 or 10.1% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At February 29, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 29, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Municipal Money Market Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 23, 2012 By: /s/ James Windels James Windels Treasurer Date: April 23, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
